Order, Supreme Court, New York County (Judith J. Gische, J.), entered December 24, 2007, which granted the petition to annul respondent Department of Sanitation’s determination terminating petitioner’s employment to the extent of remanding the matter for consideration of a lesser penalty, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
Petitioner failed to demonstrate that respondent’s determination to terminate his probationary employment was made in bad faith (see Matter of Johnson v Katz, 68 NY2d 649 [1986]; Matter of Soto v Koehler, 171 AD2d 567, 568 [1991], lv denied 78 NY2d 855 [1991]). The record establishes that on two occasions petitioner failed to timely notify respondent that he would be either late or absent due to illness, as required by respondent’s rules governing probationary employees, and nothing in the record suggests that respondent’s rejection of his explanations for these failures was irrational (see Matter of Hughes v Doherty, 5 NY3d 100, 107 [2005]). Concur—Saxe, J.P., Buckley, McGuire, Moskowitz and Acosta, JJ. [See 2007 NY Slip Op 34185(U).]